Citation Nr: 0003140	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an effective date of September 19, 1997, 
rather than November 20, 1997, for a 100 percent rating for 
defective visual acuity. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is service connected for left eye disability 
but is not service connected for right eye disability.

3.  The veteran could count fingers at five feet in each eye 
in September 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 20, 
1997, for a 100 percent rating for defective visual acuity, 
are not met.  38 U.S.C.A. §§ 1155, 5110 (West 1991);  38 
C.F.R. §§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is service-connected for left eye disability but 
is not service connected for right eye disability.

In a letter received by the RO on September 19, 1997, the 
veteran advised the RO that his eyesight had gotten much 
worse.  He indicated he had undergone an eye test at the VA 
Medical Center, and requested that the RO review those 
results for consideration of increased compensation for 
defective vision.

VA records of treatment dated September 29, 1997, reveal that 
the veteran wanted to try magnifiers, and wanted new glasses.  
Corrected visual acuity was measured as counting fingers at 5 
feet.  The treating physician's assessment was worsening 
vision.

VA records of treatment dated November 20, 1997, reveal that 
the veteran was counting fingers only in both eyes.

During a January 1998 VA examination, visual acuity in the 
right eye at distance was 20/6000 uncorrected and 20/6000 
corrected.  Visual acuity in the right at near was 20/800 
corrected and 20/700 corrected.  Visual acuity in the left 
eye at distance was 20/6000 uncorrected and 20/6000 
corrected.  Visual acuity in the left eye at near was 20/800 
-1 uncorrected and 20/800 corrected.  Goldman vision tests 
were associated with the examination report.  The physician's 
assessment was that the veteran's vision in the right eye 
appeared to be decreased due to age-related macular 
degeneration.  The veteran's vision in the left eye was 
decreased as a result of a wartime injury which appeared to 
have caused a choroidal neovascular membrane and/or scarring.

In February 1998 the RO granted a 100 percent rating for 
defective vision, effective November 20, 1997.  The effective 
date of November 20, 1997, was chosen because this was the 
date that the veteran was found to be blind in both eyes, 
having only light perception.  Thus, even though the veteran 
was service connected for left eye disability only, he could, 
for the first time, be rated as though he were service 
connected for both eyes.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a);  38 C.F.R. § 3.400.

38 C.F.R. § 3.383 discusses special consideration for rating 
paired organs and extremities.  Under this provision, 
compensation is payable for the combination of service-
connected and nonservice-connected eye disabilities as if 
both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct, where there is blindness in 
one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability.  Thus, unless there is blindness in 
both the service-connected eye and the nonservice-connected 
eye, the nonservice-connected eye is presumed normal, so that 
the service-connected defective visual acuity may not be 
rated in excess of 30 percent.  See 38 C.F.R. § 4.84a (1999).

38 C.F.R. § 4.79 states that loss of use of one eye, having 
only light perception, will be held to exist when there is 
inability to recognize test letters at 1 foot (.30m.) and 
when further examination of the eyes reveals that perception 
of objects, hand movements or counting fingers cannot be 
accomplished at 3 feet (.91m.), lesser extents of visions, 
particularly  perception of objects, hand movements, or 
counting fingers at distances less than 3 feet (.91 m.), 
being considered of negligible utility. 

In the present case, the veteran has been rated as 100 
percent disabled due to blindness in both his service-
connected eye and his nonservice connected eye.  The issue 
before the Board is, based on the medical evidence of record, 
whether the veteran's defective visual acuity should be rated 
as 100 percent disabling as of September 19, 1997, or as of 
November 20, 1997.  The September 29, 1997, treatment record 
indicates that the veteran could count fingers in each eye at 
five feet.  This precludes a finding of blindness in the 
nonservice-connected eye and therefore precludes entitlement 
to a 100 percent rating (as though both eyes were service 
connected) as of September 19, 1997, the date of the 
veteran's claim for an increased rating.  See 38 C.F.R. 
§§ 3.383, 4.79, 4.84a.  The September 29, 1997, medical 
record is the best evidence of record on the subject, and the 
Board cannot now go back in time to obtain a more complete 
examination of the veteran's visual acuity in September 1997.

In light of the foregoing, the Board finds that the first 
medical evidence which could reflect entitlement to a 100 
percent rating for defective vision is the VA record of 
treatment on November 20, 1997.  The September 29, 1997, VA 
record of treatment reflects that a rating of 100 percent was 
not warranted as of that date (or earlier), since the 
veteran's disability could not at that time be rated as 
though disability of both eyes were service connected.  The 
effective date for an award of increased compensation is the 
date of claim or the date entitlement arose, whichever is 
later. Entitlement to an effective date of September 19, 
1997, rather than November 20, 1997, for a rating of 100 
percent for defective visual acuity is therefore denied.


ORDER

Entitlement to an effective date of September 19, 1997, 
rather than November 20, 1997, for a 100 percent rating for 
defective visual acuity is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

